In a proceeding' to validate a petition nominating appellant as a candidate off the Islip Citizens Party for the public office of County Legislator, Eighth Legislative District, Suffolk County, in the election to be held on November 4, 1969, the appeal is from a judgment of the Supreme Court, Suffolk County, entered October 10, 1969, which' .dismissed the petition in the proceeding. Judgment affirmed, without costs. We have not reached the merits herein, since we believe the proceeding is time-barred. ' Leave to appeal to the Court of Appeals is granted to appellant. Benjamin, Acting P. J., Munder, Martuseello and Kleinfeld, JJ., concur.